Exhibit 10.2

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of the
12th day of January 2006 (“Effective Date”), by and between SARA LEE COFFEE &
TEA NORTH AMERICA, a division of Sara Lee/DE International BV, a corporation
organized under the laws of The Netherlands (“Sublandlord”), and HOUGHTON
MIFFLIN CO., a Massachusetts corporation (“Subtenant”).

 

A. 3800 Golf Road LLC, a Delaware limited liability company, as landlord
(“Landlord”), and Sublandlord, as tenant, entered into that certain Office Lease
dated July 13, 2004 (the “Master Lease”) whereby Landlord leased to Sublandlord
certain premises (the “Premises”) known as Suites 100 and 200 consisting of
116,693 rentable square feet located on the 1st and 2nd floors of the building
located at 3800 Golf Road, Rolling Meadows, Illinois (the “Building”), all as
more particularly described in the Master Lease, upon the terms and conditions
contained therein. All capitalized terms used herein shall have the same
meanings ascribed to them in the Master Lease unless otherwise defined herein. A
true and correct copy of the Master Lease, with certain economic terms and other
terms inapplicable to Subtenant redacted, is attached hereto as Exhibit A and
made a part hereof.

 

B. Sublandlord and Subtenant are desirous of entering into a sublease of the
entire Premises on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto mutually covenant and agree as
follows:

 

1. Demise. Sublandlord hereby subleases and demises to Subtenant and Subtenant
hereby hires and subleases from Sublandlord the entire Premises, upon and
subject to the terms, covenants and conditions hereinafter set forth.

 

2. Sublease Term. The term of this Sublease (the “Term”) shall commence on the
latest to occur of (i) delivery of Landlord’s written non-disturbance agreement
and consent to this Sublease to Subtenant; (ii) delivery of the Premises to
Subtenant in accordance with the terms hereof; and (iii) January 1, 2007 (the
“Sublease Commencement Date”) and shall end, unless sooner terminated as
provided herein, on November 30, 2015 (the “Sublease Expiration Date”).
Subtenant shall execute and furnish to Sublandlord a confirmation letter in
which Subtenant shall acknowledge the actual Sublease Commencement Date and
Sublease Expiration Date. Notwithstanding the foregoing, Subtenant shall be
permitted access to the Premises beginning on September 1, 2006 (“Access Date”)
for purposes of commencing Subtenant’s initial work to prepare the space for
Subtenant’s occupancy, which access shall be on all of the terms and conditions
of this Sublease except the obligation to pay Rent. Subject to the terms and
conditions of the Master Lease and the Sublease, Sublandlord shall maintain
exclusive control of the Premises from the Access Date until the Sublease
Commencement Date. Following the Access Date, Subtenant and Sublandlord shall
enter into a written agreement memorializing the Access Date and the Sublease
Commencement Date.



--------------------------------------------------------------------------------

3. Use.

 

(a) The Premises shall be used and occupied by Subtenant for the uses permitted
under and in compliance with Section 5.1 of the Master Lease (except, however,
Subtenant shall not have the right to use the Premises for green roasting,
brewing and tasting or other Laboratory uses) and for no other purpose.
Subtenant shall have access to the Building and the Premises twenty-four hours
per day, seven (7) days per week, 365 days per year, subject to the terms and
conditions of the Master Lease and Landlord’s rules and regulations attached to
the Master Lease as Exhibit B.

 

(b) Beginning on the Sublease Commencement Date, Sublandlord shall make
available to Subtenant, at no additional charge, in “as is” condition and
without representation or warranty, for Subtenant’s use, Landlord’s FF&E
(“Landlord’s FF&E”) described in the attached Exhibit B and Sublandlord’s
furniture (“Sublandlord’s Furniture”) described in the attached Exhibit C, each
incorporated herein by reference. Provided Subtenant is not in default of this
Sublease (beyond any applicable notice and cure period) and provided Landlord
conveys Landlord’s FF&E to Sublandlord pursuant to Section 1.8 of the Master
Lease, Sublandlord shall convey to Subtenant by quit claim bill of sale all of
Sublandlord’s interest in Sublandlord’s Furniture and Landlord’s FF&E on or
before the day before the Sublease Expiration Date. Subtenant shall then be
responsible for removal of same in accordance with the requirements of the
Master Lease.

 

4. Sublease Rent.

 

(a) Sublease Base Rent. Beginning on the Sublease Commencement Date and
thereafter during the Term of this Sublease and ending on the Sublease
Expiration Date, Subtenant shall pay to Sublandlord the following monthly
installments of base rent (“Sublease Base Rent”):

 

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

   Annual Base Rent


--------------------------------------------------------------------------------

from the Sublease Commencement Date to the day before the 1st anniversary of the
Sublease Commencement Date

   $ 175,039.50    $ 2,100,474.00

from the 1st anniversary of the Sublease Commencement Date to the day before the
2nd anniversary of the Sublease Commencement Date

   $ 179,901.71    $ 2,158,820.52

from the 2nd anniversary of the Sublease Commencement Date to the day before the
3rd anniversary of the Sublease Commencement Date

   $ 184,763.92    $ 2,217,167.04

 

2



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

   Annual Base Rent


--------------------------------------------------------------------------------

from the 3rd anniversary of the Sublease Commencement Date to the day before the
4th anniversary of the Sublease Commencement Date

   $ 189,626.13    $ 2,275,513.56

from the 4th anniversary of the Sublease Commencement Date to the day before the
5th anniversary of the Sublease Commencement Date

   $ 194,488.33    $ 2,333,859.96

from the 5th anniversary of the Sublease Commencement Date to the day before the
6th anniversary of the Sublease Commencement Date

   $ 199,350.54    $ 2,392,206.48

from the 6th anniversary of the Sublease Commencement Date to the day before the
7th anniversary of the Sublease Commencement Date

   $ 204,212.75    $ 2,450,553.00

from the 7th anniversary of the Sublease Commencement Date to the day before the
8th anniversary of the Sublease Commencement Date

   $ 209,074.96    $ 2,508,899.52

from the 8th anniversary of the Sublease Commencement Date to the Sublease
Expiration Date

   $ 213,937.17      N/A

 

If Sublandlord fails to cause the Access Date to occur on or before September 1,
2006, for any reason other than Subtenant caused delays, the Sublease
Commencement Date shall be delayed one (1) day for each day of such delay. If
Sublandlord fails to cause the Access Date to occur on or before October 1,
2006, for any reason other than Subtenant caused delays, the Sublease
Commencement Date shall be delayed two (2) days for each day of such delay. In
addition, if Sublandlord fails to cause the Access Date to occur on or before
December 31, 2006, for any reason other than Subtenant caused delays, Subtenant
shall have the right to terminate this Lease upon written notice to Sublandlord
given on or before January 10, 2007, provided, however, that

 

3



--------------------------------------------------------------------------------

if Sublandlord subsequently causes the Access Date to occur on or before
January 20, 2007, then Subtenant’s termination notice shall be void and of no
force or effect and this Sublease shall continue in full force and effect as if
such termination notice had never been sent. If this Sublease is not so
terminated, then effective January 20, 2007, Subtenant shall no longer be
entitled to two (2) days rent abatement for each day of delay as provided above,
but rather, commencing on January 21, 2007, Subtenant shall again be entitled to
only one (1) day of delay in the Sublease Commencement Date for each day of
delay beyond January 20, 2007, it being acknowledged that Subtenant shall remain
entitled to the two (2) days of rent abatement for each day of delay between
October 1, 2006, and January 20, 2007. In each case that the dates above are
delayed due to Subtenant caused delays, Sublandlord shall give Subtenant such
notice as is reasonably possible under the circumstances of any such delay and
shall permit Subtenant a reasonable opportunity to mitigate the effects of any
such Subtenant caused delays.

 

Sublease Base Rent and all other amounts payable by Subtenant hereunder shall
hereinafter be collectively referred to as “Sublease Rent.” If the Sublease
Commencement Date is not the first (1st) day of a month, or if the Sublease
Expiration Date is not the last day of a month, a prorated installment of
monthly Sublease Base Rent shall be paid for the fractional month during which
the Term commenced or terminated.

 

(b) Operating Expenses and Taxes. From and after the Sublease Commencement Date,
Subtenant shall pay to Sublandlord as additional rent for this subletting an
amount equal to Tenant’s Share of (a) the amount, if any, by which Operating
Expenses for an Expense Year exceeds Operating Expenses for the Sublease Base
Year (“Sublease Expense Excess”) and (b) the amount, if any, by which Tax
Expenses for an Expense Year exceeds Tax Expenses for the Sublease Base Year
(the “Sublease Tax Excess”). “Sublease Base Year” shall mean the calendar year
2006.

 

Sublandlord shall provide Subtenant copies of any good faith estimates of
Sublandlord’s Expense Excess and Tax Excess received by Sublandlord under the
Master Lease during the Term hereof. For each Expense Year during the Term
hereof, Sublandlord may estimate and notify Subtenant of the amount of
Subtenant’s Sublease Expense Excess and Sublease Tax Excess due for such year,
and Subtenant shall pay Sublandlord one-twelfth of such estimate on the first
day of each month during such year. Such estimate may be revised by Sublandlord
whenever it obtains information relevant to making such estimate more accurate.
After the end of each Expense Year, after receiving the Statement from Landlord,
Sublandlord shall deliver to Subtenant a copy of the Statement and a report
setting forth the actual Sublease Expense Excess and Sublease Tax Excess
incurred or accrued during such Expense Year and a statement of the amount of
Sublease Expense Excess and Sublease Tax Excess that Subtenant paid for such
year. Within twenty (20) days after receipt of such report, Subtenant shall pay
to Sublandlord the amount of Sublease Expense Excess and Sublease Tax Excess due
for such Expense Year minus any payments of Sublease Expense Excess and Sublease
Tax Excess, respectively, made by Subtenant for such year. If Subtenant’s
estimated payments of Sublease Expense Excess and Sublease Tax Excess,
respectively, exceed the amount due Sublandlord for such Expense Year,
Sublandlord shall apply such excess as a credit against Subtenant’s other
obligations under this Sublease, or, if the Term hereof has already expired,
Sublandlord shall promptly refund such excess to Subtenant, provided Subtenant
was not then in default hereunder upon such expiration, in either case without
interest to Subtenant. If Sublandlord disputes the correctness of any

 

4



--------------------------------------------------------------------------------

Statement issued by Landlord and if such dispute is resolved in Sublandlord’s
favor such that Sublandlord receives a refund or credit of Expense Excess or Tax
Excess paid by Sublandlord under the Master Lease, after deducting any and all
costs incurred by Sublandlord in obtaining such refund or credit, Sublandlord
shall apply to Subtenant’s account any portion of such refund or credit received
by Sublandlord that may be applicable to any related payments of Sublease
Expense Excess or Sublease Tax Excess made by Subtenant hereunder.

 

In lieu of the foregoing Statement and review procedures, Sublandlord and
Subtenant shall endeavor in good faith to cause Landlord to deliver the
Statement directly to Subtenant and provide Subtenant the review and audit
rights provided to Sublandlord under Section 4.7 of the Master Lease. In such
event, Subtenant shall have the right to exercise such rights under the Master
Lease in good faith, provided Subtenant shall provide Sublandlord with a copy of
any Statement received from Landlord and notify Sublandlord of any review and
audit under by Subtenant under Section 4.7 of the Master Lease. Sublandlord
otherwise agrees to cooperate with Subtenant in connection with Subtenant’s
review of any such Statements, bills or other materials furnished by Landlord.
Notwithstanding the foregoing, Subtenant acknowledges that Sublandlord shall
retain its rights under Section 4.7 of the Lease to review and audit Landlord’s
books and records.

 

(c) Additional Rent. From and after the Access Date, Subtenant shall pay to
Sublandlord as additional rent for this subletting all special or after-hours
cleaning, heating, ventilating, air-conditioning, elevator, loading dock and
other Building services or charges incurred at the request of Subtenant, or with
respect to the Premises and all other additional expenses, costs and charges
payable to Landlord under the Master Lease or the Sublandlord under this
Sublease in connection with the use of the Premises. The foregoing includes,
without limitation, the loading docks charge under Section 1.4 of the Master
Lease, the electricity charge under Section 4.8 of the Master Lease, the charge
for After Hours HVAC under Section 6.1.1 of the Master Lease and any costs
payable by Subtenant under Section 8.8 of the Master Lease in connection with
the Building Generator or the Tenant’s Generator. Subtenant acknowledges and
agrees that, it is intended that Sublease Base Rent payable hereunder is
intended to be absolutely net to Sublandlord and (except for (i) the excess, if
any, of Base Rent payable under the Lease over the Sublease Base Rent payable
hereunder and (ii) the excess, if any, of the Expense Excess and Tax Excess
payable by Sublandlord under the Master Lease over the Sublease Expense Excess
and Sublease Tax Excess payable hereunder), all costs and expenses and
obligations of every kind and nature whatsoever relating to the Premises payable
under the Master Lease be and are payable by Subtenant to Sublandlord hereunder.

 

(d) Payment of Sublease Rent. Except as otherwise specifically provided in this
Sublease, Sublease Rent shall be payable in lawful money without demand, and
without offset, counterclaim, or setoff in monthly installments, in advance, on
the first day of each and every month during the Term of this Sublease. All
Sublease Rent, unless otherwise directed, shall be payable to Sublandlord at c/o
Sara Lee Corporation, 70 West Madison Avenue, Chicago, Illinois 60602, Attn:
Brian Hunter, or to any other such place as Sublandlord may from time to time
designate by notice to Subtenant. Any additional rent payable on account of
items which are not payable monthly by Sublandlord to Landlord under the Master
Lease is to be paid to Sublandlord within five (5) days after invoice for same,
unless a different time for payment is elsewhere stated herein. All past due
installments of Sublease Rent shall bear Interest from the date due

 

5



--------------------------------------------------------------------------------

until paid. Additionally, Subtenant shall be responsible for all late charges
payable by Sublandlord as a result of any late payment by Subtenant hereunder,
including, without limitation, late charges due and payable under Article 24 of
the Master Lease. Sublandlord agrees to provide Subtenant with copies of any
statements or invoices received by Sublandlord from Landlord pursuant to the
terms of the Master Lease.

 

(e) Abatement. Notwithstanding anything contained herein to the contrary,
Subtenant shall be entitled to an abatement of Sublease Base Rent and Sublease
Expense Excess and Sublease Tax Excess for the first sixteen (16) months of the
Sublease Term beginning on the Sublease Commencement Date. The amount of the
Sublease Base Rent and Sublease Expense Excess and Sublease Tax Excess abated
hereunder is referred to as the “Abated Sublease Rent”. If Subtenant defaults at
any time during the Term and fails to cure such default within the applicable
cure period under this Sublease, if any, and, as a result thereof, Sublandlord
terminates this Sublease or terminates Subtenant’s right to possession under
this Sublease, then an amount equal to all Abated Sublease Rent multiplied by a
fraction, the numerator of which is the number of full calendar months remaining
in the Sublease Term from and after the date of such default and the denominator
which is 91, shall immediately become due and payable. The payment by Subtenant
of the Abated Sublease Rent in the event of such termination shall not limit or
affect any of Sublandlord’s other rights, pursuant to this Sublease or at law or
in equity.

 

5. Incorporation of Terms of Master Lease.

 

(a) This Sublease is subject and subordinate to the Master Lease. Subject to the
modifications set forth in this Sublease, the terms of the Master Lease are
incorporated herein by reference, and shall, as between Sublandlord and
Subtenant (as if they were Landlord and Tenant, respectively, under the Master
Lease) constitute the terms of this Sublease except to the extent that they are
inapplicable to, inconsistent with, or modified by, the terms of this Sublease.
In the event of any inconsistencies between the terms and provisions of the
Master Lease and the terms and provisions of this Sublease, the terms and
provisions of this Sublease shall govern. Subtenant acknowledges that it has
reviewed the Master Lease attached hereto as Exhibit A and is familiar with the
terms and conditions thereof.

 

(b) For the purposes of incorporation herein, the terms of the Master Lease are
subject to the following additional modifications:

 

(i) In all provisions of the Master Lease (under the terms thereof and without
regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord (which approval
or consent of Sublandlord shall not be unreasonably withheld, conditioned or
delayed) and Landlord.

 

(ii) In all provisions of the Master Lease requiring Tenant to submit, exhibit
to, supply or provide Landlord with evidence, certificates, or any other matter
or thing, Subtenant shall be required to submit, exhibit to, supply or provide,
as the case may be, the same simultaneously to both Landlord and Sublandlord. In
any such instance, Sublandlord shall reasonably determine if such evidence,
certificate or other matter or thing shall be satisfactory.

 

6



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in Article 11 or
Article 13 of the Master Lease, Sublandlord shall have no obligation to restore
or rebuild any portion of the Premises after any destruction or taking by
eminent domain.

 

(iv) Sublandlord shall have no responsibility for any of Landlord’s obligations
to provide any of the services required under Article 6 of the Lease (but the
foregoing shall not be deemed or construed to limit Sublandlord’s obligation
under Section 7 below).

 

(v) Sublandlord shall not be deemed to have made any of Landlord’s
representations, warranties and indemnities under the Master Lease (provided,
however, that to the extent permitted under the Master Lease, or as otherwise
consented to by Landlord, Sublandlord hereby assigns to Subtenant the third
party benefits of such representation, warranties and indemnities of Landlord
and the right to enforce same, provided, however, that Sublandlord shall also
retain the rights to enforce such representations, warranties and indemnities).

 

(vi) Sublandlord shall not be deemed or construed in any way to indemnify
Subtenant for any breach of Landlord under the Master Lease or any other actions
or omissions of Landlord.

 

(c) Sublandlord acknowledges and agrees that Subtenant shall not be bound by or
obligated to comply with any of the terms or conditions of the Master Lease that
have been redacted therefrom (as reflected by the copy of the Master Lease that
is attached hereto as Exhibit A). In addition, the following provisions of the
Master Lease (collectively referred to as the “Excluded Provisions”) are
specifically excluded from this Sublease: Section 2.2, Section 4.9, Section 7.1,
Section 10.5.1, Section 10.6, Section 12.3, Article 14, the second grammatical
paragraph of Article 27, Section 28.10, Section 28.11, Section 28.19 and
Section 28.30. Additionally, except to the extent consented to by Landlord,
Sublandlord’s rights under Sections 8.7 and 8.8 are likewise excluded and shall
be deemed Excluded Provisions.

 

(d) Notwithstanding anything contained herein to the contrary, if requested by
Sublandlord, Subtenant shall cooperate with Sublandlord in Sublandlord’s efforts
to cause Landlord to agree to terminate the Master Lease and enter into a direct
lease with Subtenant for the Premises on terms and conditions in substance
equivalent to those contained in the Sublease. Subtenant shall not be obligated
to undertake any additional obligations or liabilities in connection with such
cooperation. In addition, Sublandlord shall reimburse Subtenant for all
reasonable costs incurred by Subtenant in connection with such cooperation,
including, without limitation, reasonable attorneys’ fees incurred in connection
therewith.

 

6. Subtenant’s Obligations. Subtenant covenants and agrees that all obligations
of Sublandlord under the Master Lease shall be done or performed by Subtenant
with respect to the Premises, except as otherwise expressly provided by this
Sublease, and Subtenant’s obligations shall run to Sublandlord and Landlord, as
Sublandlord may determine to be appropriate or be required by the respective
interests of Sublandlord and Landlord. Subtenant agrees to indemnify
Sublandlord, and hold it harmless, from and against any and all claims, damages,
losses, expenses and liabilities (including reasonable attorneys’ fees) incurred
as a result of the non-

 

7



--------------------------------------------------------------------------------

performance, non-observance or non-payment of any of Subtenant’s obligations
hereunder. If Subtenant makes any payment to Sublandlord pursuant to this
indemnity, then Subtenant shall be subrogated to the rights of Sublandlord
concerning said payment. Subtenant shall not do, nor permit to be done, any act
or thing which is, or with notice or the passage of time would be, an Event of
Default under this Sublease or the Master Lease.

 

7. Sublandlord’s Obligations. Sublandlord agrees that Subtenant shall be
entitled to the benefit of those rights and other privileges (except for those
contained in the Excluded Provisions) of Sublandlord as “tenant” under the
provisions of the Master Lease as redacted and attached hereto and shall be
entitled to receive all services and repairs to be provided by Landlord to
Sublandlord under the Master Lease, provided, however Sublandlord shall have no
liability to Subtenant for Landlord’s failure to provide any of such services or
repairs. Subtenant shall look solely to Landlord for all such services,
including without limitation, Landlord’s obligations to repair and maintain the
Base Building, Building Structure, Building Systems and the Common Areas, and
shall not, under any circumstances, seek nor require Sublandlord to perform any
of such services, nor shall Subtenant make any claim upon Sublandlord for any
damages which may arise by reason of Landlord’s default under the Master Lease,
including, but not limited to, those rights under Section 7.1 of the Master
Lease. Notwithstanding anything to the contrary contained herein, Sublandlord
agrees, however, that in the event that Landlord shall fail to provide the
services or perform the obligations to be provided or performed by it pursuant
to the terms of the Master Lease, Sublandlord shall, upon written notice from
Subtenant, make demand upon Landlord pursuant to the terms of the Master Lease
and to otherwise reasonably cooperate with Subtenant (provided such cooperation
shall not require the expenditure of funds, unless Subtenant shall agree to
promptly pay or reimburse Sublandlord for all reasonable costs and expenses
incurred by Sublandlord in connection therewith) to enforce Landlord’s
obligations or shall permit Subtenant to pursue same. In the event Subtenant
pursues such obligations directly against Landlord, Subtenant shall indemnify
and save and hold Sublandlord harmless from and against any and all costs,
claims and liabilities incurred in connection therewith. Any condition resulting
from a default by Landlord shall not constitute, as between Sublandlord and
Subtenant, an eviction, actual or constructive, of Subtenant, except as
permitted under the Master Lease, and no such default shall excuse Subtenant
from the performance or observance of any of its obligations to be performed or
observed under this Sublease or entitle Subtenant to receive any reduction in or
abatement of the Sublease Rent provided for in this Sublease, except as
permitted under the Master Lease. Subtenant does hereby waive any cause of
action and any right to bring any action against Sublandlord by reason of any
act or omission of Landlord under the Master Lease.

 

8. Default by Subtenant.

 

(a) Upon the happening of any of the following:

 

(i) Subtenant fails to pay any installment of Sublease Rent or pay any other
amount due from Subtenant hereunder within three (3) business days after written
notice thereof;

 

(ii) Subtenant fails to perform or observe any other covenant or agreement set
forth in this Sublease and such failure continues for twenty (20)

 

8



--------------------------------------------------------------------------------

days after notice thereof from Sublandlord to Subtenant (provided, however, that
if the nature of Subtenant’s noncompliance is such that more than twenty
(20) days are reasonably required for its cure, Subtenant shall not be deemed to
be in default if Subtenant commences such cure within said twenty (20) day
period and thereafter diligently prosecutes such cure to completion); or

 

(iii) any other event occurs which involves Subtenant or the Premises and which
would constitute an Event of Default under the Master Lease if it involved
Sublandlord;

 

there shall be deemed to be an “Event of Default” hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Master Lease upon an Event of Default by Sublandlord
thereunder.

 

(b) In the event Subtenant fails or refuses to make any payment or perform any
covenant or agreement to be performed hereunder by Subtenant, and does not cure
same within any applicable notice and cure period provided above, Sublandlord
may make such payment or undertake to perform such covenant or agreement (but
shall not have any obligation to Subtenant to do so). In such event, reasonable
amounts so paid and amounts expended in undertaking such performance, together
with all reasonable, actual, out-of-pocket costs, expenses, attorneys’ fees
incurred by Sublandlord in connection therewith and Interest thereon shall be
additional Sublease Rent hereunder.

 

9. Notices. Anything contained in any provision of this Sublease to the contrary
notwithstanding, Subtenant agrees to comply with and remedy any default in this
Sublease or the Master Lease which is Subtenant’s obligation to cure, within the
period allowed to Sublandlord under the Master Lease, even if such time period
is shorter than the period otherwise allowed therein due to the fact that notice
of default from Sublandlord to Subtenant is given after the corresponding notice
of default from Landlord to Sublandlord. Sublandlord agrees to forward to
Subtenant, within two (2) business days following receipt thereof by
Sublandlord, a copy of each notice of default received by Sublandlord in its
capacity as tenant under the Master Lease. In addition, Subtenant agrees to
forward to Sublandlord, promptly upon receipt thereof, copies of any other
notices received by Subtenant from Landlord or any notices received from any
governmental authorities regarding the Premises. All notices, demands and
requests shall be in writing and shall be sent either by (i) United States
certified or registered mail, postage prepaid, return receipt requested (“Mail”)
or (ii) by a nationally recognized overnight courier service (e.g., Federal
Express) to the notice address of the appropriate party, or to such other
address as such party may designate from time to time in a notice. Notices,
demands and requests so sent shall be deemed given three (3) business days after
the date it is posted if sent by Mail or, the next business day following
deposit (on a business day) with an overnight courier service.

 

9



--------------------------------------------------------------------------------

Notices to Sublandlord shall be sent to the attention of:

 

Sara Lee Corporation

70 West Madison Avenue

Chicago, Illinois 60602

Attn: Brian Hunter

 

Notices to Subtenant shall be sent to the attention of:

 

Houghton Mifflin Company

222 Berkeley Street

Boston, MA 02116

Attn: VP Real Estate and General Counsel

 

With a copy to:

 

Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Sturant A. Offner, Esq.

 

or at such other address as identified by such party by written notice thereof.

 

10. Broker. Sublandlord and Subtenant represent and warrant to each other that,
with the exception of Colliers Bennett & Kahnweiler, Inc., and Staubach Midwest
LLC (collectively, the “Brokers”), no brokers were involved in connection with
the negotiation or consummation of this Sublease. Sublandlord agrees to pay a
commission to Brokers pursuant to a separate agreement. Each party agrees to
indemnify the other, and hold it harmless, from and against any and all claims,
damages, losses, expenses and liabilities (including reasonable attorneys’ fees)
incurred by said party as a result of a breach of this representation and
warranty by the indemnifying party.

 

11. Condition of Premises. Subtenant acknowledges that it is subleasing the
Premises “as-is”, that Sublandlord does not make any representation or warranty
concerning the condition of the Premises except as expressly set forth herein
and that Sublandlord is not obligated to perform any work to prepare the
Premises for Subtenant’s occupancy. Without limiting the generality of the
effect of the foregoing and notwithstanding anything else contained in this
Sublease to the contrary, Sublandlord shall not be deemed or construed to have
made the representations and warranties, if any, of Landlord under the Master
Lease with respect to the condition of the Premises.

 

12. Early Access and Alterations.

 

(a) From and after the Access Date, Subtenant shall be permitted to perform
alterations expressly approved in writing (prior to the commencement of any such
alterations) by Sublandlord (which approval shall not be unreasonably withheld,
conditioned or delayed) and Landlord, which alterations shall be performed in
accordance with Section 8 of the Master Lease. Subtenant’s access prior to the
Sublease Commencement Date shall be subject to all of the terms and conditions
of this Sublease and the Master Lease, except, however, Subtenant shall not be

 

10



--------------------------------------------------------------------------------

obligated to pay Sublease Base Rent or Sublease Expense Excess or Sublease Tax
Excess for such period of early occupancy prior to the Sublease Commencement
Date.

 

(b) Subtenant acknowledges and agrees that, notwithstanding anything to the
contrary contained in the Master Lease, from and after the Access Date through
the Term of this Sublease, any alterations to the Premises desired by Subtenant
(excepting such Minor Alterations as permitted by the terms of the Master Lease)
shall be performed by Subtenant only after first obtaining the prior written
consent of Sublandlord (which consent shall not be unreasonably withheld,
conditioned or delayed), and all such permitted alterations shall otherwise be
subject to the requirements of the Master Lease, including, without limitation,
the requirements of Article 8 and Article 9 of the Master Lease. Notwithstanding
the requirements set forth in Section 8.2 of the Master Lease, Sublandlord
agrees that, following receipt of Subtenant’s plans and specifications for
Subtenant’s initial work, Sublandlord shall, within three (3) business days
thereafter, forward a copy of such plans and specifications to the Landlord for
review. Sublandlord shall respond in writing within ten (10) business days after
receipt of Subtenant’s plans and specifications indicating whether Sublandlord
approves or disapproves such plans and specifications (and, in case of
disapproval, the specific reasons therefor). Subtenant shall resubmit such
revised plans and specifications to Sublandlord and Sublandlord shall have five
(5) business days to respond in writing indicating whether Sublandlord approves
or disapproves such plans and specifications (and, in case of disapproval, the
specific reasons therefor), and this process shall continue until Sublandlord
and Landlord shall have approved Subtenant’s plans and specifications.
Sublandlord’s failure to respond within the above time periods shall be deemed
approval for purposes of this paragraph, but the foregoing shall not be deemed
or construed as a waiver of the requirement of obtaining Landlord’s consent.
Sublandlord agrees that it shall diligent and good faith efforts to obtain
Landlord’s approval of any Subtenant request for same.

 

(c) In no event shall Sublandlord charge a commission or supervision fee in
connection with any alterations performed by Subtenant, provided that Subtenant
shall pay the actual (without mark-up) reasonable third party costs incurred
solely by Sublandlord for any review of the plans and specifications for any of
Subtenant’s proposed alterations.

 

(d) Notwithstanding anything contained in Section 8.4 or Article 15 of the
Master Lease to the contrary, Sublandlord shall not require Subtenant to remove
any Alterations from the Premises unless Landlord requires such removal. The
foregoing agreement of Sublandlord includes, without limitation, any Alteration
performed by Sublandlord.

 

13. Consent of Landlord. Sublandlord shall solicit Landlord’s consent to this
Sublease, on terms reasonably acceptable to Subtenant, promptly following the
execution and delivery of this Sublease by Sublandlord and Subtenant.
Sublandlord shall use diligent and commercially reasonable efforts to obtain
such consent from Landlord, provided, however, Sublandlord shall not be required
to expend any sums or make any concessions under the Master Lease or otherwise
in order to obtain such Landlord consent. Subtenant shall reasonably cooperate
in Sublandlord’s efforts to obtain such consent and shall provide to Landlord
and Sublandlord any information reasonably requested by Landlord. In the event
Landlord’s written consent to this Sublease has not been obtained on terms
reasonably acceptable to Subtenant within thirty (30) days after the Effective
Date, then this Sublease may be terminated by Subtenant upon written notice to
Sublandlord, and upon such termination neither party hereto

 

11



--------------------------------------------------------------------------------

shall have any further rights against or obligations to the other.
Notwithstanding the foregoing, if Landlord has not granted its consent within
such 30 day period, within two (2) business days after the expiration of such 30
day period, Subtenant may extend the deadline for delivery of Landlord’s consent
for an additional thirty (30) days by delivering written notice thereof to
Sublandlord. In addition, if Landlord consent to this Sublease has not been
obtained within sixty (60) days after the Effective Date hereof, then this
Sublease may be terminated by Sublandlord upon written notice to Subtenant, and
upon such termination neither party shall have any further rights or obligations
to the other.

 

14. Termination of the Master Lease.

 

(a) If for any reason the term of the Master Lease shall terminate prior to the
Sublease Expiration Date, then this Sublease shall automatically be terminated,
and Sublandlord shall not be liable to Subtenant by reason thereof unless said
termination shall have been caused by an Event of the Default of Sublandlord
under the Master Lease, and said Sublandlord Event of Default was not as a
result of a Subtenant default hereunder.

 

(b) Notwithstanding anything to the contrary contained herein, Subtenant shall
have the right (at Subtenant’s expense, including payment of the Early
Termination Payment) to exercise the Termination Option contained in
Section 28.31 of the Master Lease.

 

15. Assignment and Subletting.

 

(a) Subject to the terms and conditions of Article 14 of the Master Lease,
Subtenant shall have the right to sublease all or any portion of the Premises or
assign this Sublease or any interest therein, and to suffer or permit any other
person (other than agents, servants or associates of the Subtenant) to occupy or
use the Premises, only upon the prior written consent of Sublandlord, which
consent shall not be unreasonably withheld, conditioned or delayed in accordance
with the procedures and criteria for consent set forth in Article 14 of the
Master Lease. Any assignment or Sublease by Subtenant which violates the terms
and conditions of Article 14 of the Master Lease or this Section 15 shall be
null and void.

 

(b) In the event that Sublandlord shall consent to an assignment under the
provisions of this Section 15, Subtenant shall pay Sublandlord’s reasonable
attorneys’ fees incurred in giving such consent as well as any and all costs or
expenses payable to Landlord in obtaining such consent. Notwithstanding any
permitted assignment or sublease, Subtenant shall at all times remain directly,
primarily and fully responsible and liable for all payments owed by Subtenant
under this Sublease and for compliance with all obligations under the terms,
provisions and covenants of this Sublease.

 

16. Sublandlord Consent. Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Sublease and under any applicable Law for Sublandlord to withhold consent
to any request made by Subtenant hereunder where Landlord has denied its consent
to any such request as made by Subtenant.

 

17. Limitation of Estate. Subtenant’s estate shall in all respects be limited
to, and be construed in a fashion consistent with, the estate granted to
Sublandlord by Landlord. From and

 

12



--------------------------------------------------------------------------------

after the Access Date, Subtenant shall stand in the place of Sublandlord and
shall defend, indemnify and hold Sublandlord harmless with respect to all
covenants, warranties, obligations of Subtenant hereunder. In the event
Sublandlord is prevented from performing any of its obligations under this
Sublease by a breach by Landlord of a term of the Master Lease, then, except as
otherwise expressly agreed to herein, Sublandlord’s sole obligation in regard to
its obligation under this Sublease shall be to use reasonable efforts in
diligently pursuing the correction or cure by Landlord of Landlord’s breach
under the Master Lease.

 

18. Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Sublease, and this Sublease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Sublandlord to Subtenant with respect to the subject matter
thereof, and none thereof shall be used to interpret or construe this Sublease.
This Sublease and any exhibits and schedules attached hereto contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises and shall be
considered to be the only agreements between the parties hereto and their
representatives and agents. None of the terms, covenants, conditions or
provisions of this Sublease can be modified, deleted or added to except in a
writing signed by the parties hereto which is consented to by Landlord. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no representations or warranties between
the parties, except any express representations and agreements contained in this
Sublease. This Sublease may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting signature of all parties.

 

19. Sublandlord Representations.

 

(a) Sublandlord represents and warrants to Subtenant as of the Effective Date
that, to Sublandlord’s actual knowledge, (i) the Master Lease is in full force
and effect and is valid and binding on the parties, and no Event of Default has
occurred under the Master Lease and (ii) no event has occurred and is continuing
which would constitute an Event of Default but for the requirement of the giving
of notice and/or the expiration of the period of time to cure. Whenever used in
this Sublease, the phrase “to Sublandlord’s actual knowledge” and similar
phrases shall be limited in meaning to the actual (as distinguished from
implied, imputed or constructive) knowledge of Brian Hunter or Jeff O’Rourke
without independent inquiry or investigation, and without imputation to such
individuals or Sublandlord of facts and matters otherwise within the personal
knowledge of any other officers or employees of Sublandlord or third parties.

 

(b) Provided Subtenant shall timely pay all Sublease Rent and other amounts when
and as due under this Sublease, Sublandlord shall not commit an Event of Default
as defined Section 19.11 of the Master Lease.

 

(c) Sublandlord covenants and agrees (i) not to do or fail to do anything which
would constitute a default or an Event of Default under the Master Lease;
(ii) not to voluntarily surrender or agree to an early termination of the Master
Lease whether pursuant to Section 28.31, Section 11.6, Article 13, or pursuant
to any other section under the Master Lease (unless

 

13



--------------------------------------------------------------------------------

Subtenant has exercised its corresponding right to terminate under such
section(s)), and (iii) to deliver to Subtenant promptly following receipt
thereof a copy of any notice of default or other correspondence regarding the
Premises received from Landlord.

 

(d) Sublandlord shall not agree to an amendment to the Master Lease which might
have an adverse effect on the Sublease or upon Subtenant’s use of the Premises
for the Permitted Use, or which may increase Subtenant’s obligations hereunder
or decrease Subtenant’s rights hereunder.

 

(e) Provided Subtenant shall timely pay all rent and other amounts when and as
due under this Sublease, Sublandlord shall pay, when and as due, all base rent,
additional rent and other charges payable by Sublandlord to Landlord under the
Master Lease.

 

IN WITNESS WHEREOF, the parties have entered into this Sublease as of the date
first written above.

 

SUBLANDLORD: SARA LEE COFFEE & TEA NORTH AMERICA, a division of Sara Lee/DE
International BV, a corporation organized under the laws of The Netherlands By:
  /s/ J. Randall White Its:   SVP—Sara Lee Corporation SUBTENANT: HOUGHTON
MIFFLIN CO., a Massachusetts corporation By:   /s/ Paul D. Weaver Its:   Vice
President

 

14